DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
This communication is in response to claim amendments and applicant’s remarks filed on 09/12/2022.
Claims 1-30 have been amended.
No claims have been added or canceled.
Claims 1-30 are pending and are presented for examination on the merits.




                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 11-13, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 20190028276), in view of Lindemann (US 20190164156).
Regarding claim 1, 11 and 21, Pierce discloses:     
         a Distributed Ledger Technology platform host (DLT host), comprising a non-transitory machine-readable storage medium that provides instructions that,  executed by one or more processors ([0086], [0092], Fig. 2 of Pierce), 
        non-transitory computer readable storage media having instructions stored thereon that, when executed by a processor of a Distributed Ledger Technology platform host (DLT host), the instructions cause the DLT host to perform operations comprising ([0110], [0086], Fig. 2 of Pierce):
          exposing blockchain services to a consortium of nodes operating on a blockchain communicably interfaced with the DLT host (By disclosing, “Exchange computing system 100 [(DLT host)] may include blockchain module 300” ([0139] of Pierce); “The blockchain module 300 may be representative of a blockchain client, e.g. a miner or node and may be configured to run blockchain software that facilitates the validation, generation, and communication of one or more transactions and/or one or more blocks in a blockchain network. The blockchain module 300 includes a network interface 302” ([0108] of Pierce); “The network interface 302 is operative to couple the blockchain module 300 with a network, such as a public and/or private communications wired and/or wireless network, and facilitates communications among the miners or nodes in the blockchain network as described herein.” ([0109] of Pierce)); 
         receiving a blockchain protocol data packet (packet) at the DLT host from a node of the consortium with a request to add a transaction to the blockchain (By disclosing, “a data message is received that includes a request to perform a transaction related to the blockchain. Generally, a data message may include data indicative of a request to store new data in the data structure management system. The data message may comprise a transaction to be implemented by the blockchain. The transaction message may be received from a participant in the blockchain network” ([0171]-[0172] of Pierce); “the transaction is validated and then grouped together with other prior transactions into a block” ([0050], Fig 3B and Fig 8 of Pierce)); 
          executing logic at the DLT host for determining a transaction type for the transaction from within a payload portion of the packet received (By disclosing, “Exchange computing system 100 may include blockchain module 300” ([0139] of Pierce); “The blockchain module 300 includes … transaction receiver 304” ([0108] of Pierce); “The transaction receiver 304 is operative to receive a data transaction message from a first participant of the plurality of participants” ([0110] and Fig. 3A of Pierce); and “Additional fields or information may be included in the transaction message. For example, each transaction may include a description field that allows for the transaction message generator to describe the transaction. Other fields that allow for identification of the transaction type may be included” ([0192] of Pierce); and “the message management module 116 may determine the transaction type of the transaction requested in a given message” ([0134] of Pierce); “the validation rules for different transaction types (e.g., creation, transfer, and/or destruction/redemption of a digital asset) may be different” ([0034] of Pierce); and “at act 804, the blockchain client identifies in data stored in a plurality of blocks of the blockchain, one more rules for validation of the transaction” ([0197] of Pierce)); 
           querying a transaction type database of the DLT host using the transaction type determined from the payload portion to determine a consensus protocol corresponding to the transaction type for committing the transaction to the blockchain (By disclosing, “The blockchain [(database)] may store validation rules, which are used to determine whether transactions and/or blocks are valid, in memory 320. The disclosed embodiments may apply different validation rules for different message types” ([0196] of Pierce); and “the blockchain client identifies in data stored in a plurality of blocks of the blockchain, one more rules for validation of the transaction” which infers that the transaction type database is queried such that the validation rule can be determined for the transaction ([0197] of Pierce)); 
         adding the transaction to the blockchain pursuant to consensus being attained for the transaction via the consensus protocol determined by the DLT host (By disclosing, “At act 806, the blockchain client determines if the transaction is valid according to the one or more determined validation rules” ([0199] of Pierce); “If the data message is determined to be valid, at act 808, the blockchain client generates a new block including the transaction” ([0200] of Pierce); and “if valid, add the block, including all of its transactions, to their copy of the blockchain” ([0201] of Pierce)).. 
Pierce does not expressly disclose:
          communicating the consensus protocol determined by the DLT host to the nodes in the consortium for use in validating the transaction on the blockchain.
             Lindemann teaches:
           communicating the consensus protocol determined by the DLT host to the nodes in the consortium for use in validating the transaction on the blockchain (By disclosing, “an authenticator on a client device to securely store one or more private keys, at least one of the private keys usable to authenticate a block of a blockchain” which means the client device is a node in a blockchain network (Claim 1 of Lindemann); “in response to the user of the client device 1700 attempting to enter into a transaction with the relying party [(DLT host)] website or other online service 2346, the adaptive authentication policy engine 2345 may identify a set of one or more interaction classes 2327 and associated authentication rules 2326 which are applicable. It may then apply these rules via communication with an adaptive authentication policy module 2350 on the client device 1700” ([0244] and Fig. 23 of Lindemann); “At 2403, one or more rules associated with the category of transaction are identified. Returning to the above example, if the transaction is categorized as a “high value transaction” then a rule associated with this transaction type may be selected. At 2404, …, information is sent to the client indicating the authentication requirements to complete the transaction. As discussed above, this may involve identifying …, or merely indicating the particular rule which needs to be implemented (e.g., if the client maintains local copies of the rules)” ([0253] and Fig. 24 of Lindemann); and “at 2405 a set of one or more authentication techniques are selected based on the requirements specified via the rule(s) …. If authentication is successful, determined at 2406, then the transaction is permitted at 2407” ([0254] and Fig. 24 of Lindemann)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Pierce, in view of Lindemann to include techniques of communicating the consensus protocol determined by the DLT host to the nodes in the consortium for use in validating the transaction on the blockchain. Doing so would result in an improved invention because this would allow all the nodes to use a same consensus protocol to validate the transaction, thus improving the accuracy of the validation. 

Regarding claim 2, 12 and 22, Pierce discloses:          
          wherein adding the transaction to the blockchain comprises adding the transaction within a new block on the blockchain pursuant to successful consensus for the transaction (By disclosing, “All blockchain clients (e.g. miners and/or nodes) validating transactions or blocks should agree upon the rules that define whether a block is valid” ([0049] of Pierce); and “at act 808, the blockchain client generates a new block including the transaction” ([0200] of Pierce); and 
          adopting the new block into a primary chain of the blockchain (By disclosing, “if valid, add the block, including all of its transactions, to their copy of the blockchain” ([0201] of Pierce)).

Regarding claim 3, 13 and 23, Pierce discloses:          
           validating the request to add the transaction to the blockchain when consensus is reached according to the consensus protocol determined by the DLT host by validating a request to add a new block to the blockchain as specified by the transaction when consensus is reached among a plurality of nodes in a peer-to-peer network formed from the participating nodes on the blockchain, according to the consensus protocol determined by the DLT host (By disclosing, “A peer-to-peer network of nodes, each previously programmed with a set of validation rules, relay the transactions, often after validating the transactions”  ([0036] of Pierce); and “Each node of the network receives the transaction and executes the rules implemented by the Bitcoin blockchain software to validate the transaction, …, if validated, record it in the blockchain database” ([0007] of Pierce); and “Each of these proofs are attempts to prevent a double spending situation and allow for consensus of the blockchain” ([0158] of Pierce)).     
Claims 4, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 20190028276), in view of Lindemann (US 20190164156), further in view of Drottar et al. (US 6333929).
Regarding claim 4, 14, and 24, Pierce discloses:
          receiving a blockchain protocol packet (See at least paragraph [0172] of Pierce).
          Pierce does not disclose:
          a blockchain protocol packet consisting of one of: an application specific data field in a payload portion of the blockchain protocol data packet; and a field in a header portion of the blockchain protocol data packet that specifies the transaction type.
        However Drottar teaches:
        a field in a header portion of a data packet, that specifies the transaction type (By disclosing, a transaction header includes an opcode describing the transaction type (See at least Col 11 lines 53-56 of Drottar)).          
          It would also have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Pierce and Lindemann, in view of Drottar to include a field in a header portion of a data packet, that specifies the transaction type.  Doing so would result in an improved invention because this would allow the operation type and destination be identified in the packet, thus the transaction type is easier to be recognized for further processing.
Claims 5, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 20190028276), in view of Lindemann (US 20190164156), further in view of Prakash et al. (US 20160092872).
Regarding claim 5, 15 and 25, Pierce also discloses:
          wherein querying the transaction type database of the DLT host using the transaction type determined from the payload portion to determine the consensus protocol comprises: determining which one of a plurality of consensus protocol types available to the DLT host are to be used for committing the transaction to the blockchain (By disclosing, “The blockchain [(database)] may store validation rules, which are used to determine whether transactions and/or blocks are valid, in memory 320. The disclosed embodiments may apply different validation rules for different message types” ([0196] of Pierce); “A blockchain parser may query the blockchain for information stored in the distributed ledger” (paragraph [0210] of Pierce); the validation rules are used as a protocol to validate and add new transactions to the blockchain (paragraph [0034]-[0045] of Pierce); “The message management module 116 may determine the transaction type of the transaction requested in a given message” (paragraph [0134] of Pierce); and “the blockchain client identifies in data stored in a plurality of blocks of the blockchain, one more rules for validation of the transaction” which infers that the transaction type database is queried such that the validation rule can be determined for the transaction ([0197] of Pierce)).
          Pierce does not expressly disclose:
          searching for the specified transaction type in a data store that associates each of the plurality of transaction types with one of the plurality of consensus protocol types; and
         obtaining the consensus protocol type associated with the specified transaction type, responsive to the searching.
          However, Prakash teaches:
          searching for the specified transaction type in a data store that associates each of the plurality of transaction types with one of the plurality of consensus protocol types (By disclosing, “[t]he transaction type may be compared to use policies … to find a specific use policy matching the transaction type” which infers that a data store that associates each of the transaction type with one policy is searched (See at least paragraph [0010] of Prakash)); and 
         obtaining the determined consensus protocol type associated with the specified transaction type, responsive to the searching (See at least paragraph [0010] of Prakash).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Pierce and Lindemann, in view of Prakash to include techniques of searching for the specified transaction type in a data store that associates each of the plurality of transaction types with one of the plurality of consensus protocol types; and obtaining the consensus protocol type associated with the specified transaction type, responsive to the searching. Doing so would result in an improved invention because this would allow transaction type be identified in the request and corresponding functions be performed based on the selected protocol.

Claims 6-8, 16-18, and 26- 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 20190028276), in view of Lindemann (US 20190164156), further in view of Thomas et al. (US 20160148251), and Drottar et al. (US 6333929).
Regarding claim 6, 16, and 26, Pierce further discloses:
          select one of a plurality of consensus protocols available to the DLT host to validate the request for adding the new transaction to the blockchain (By disclosing, “the validation rules for different transaction types (e.g., creation, transfer, and/or destruction/redemption of a digital asset) may be different” ([0034] of Pierce); and “at act 804, the blockchain client identifies in data stored in a plurality of blocks of the blockchain, one more rules for validation of the transaction” ([0197] of Pierce)); 
          transmitting, from the DLT host, a blockchain protocol packet ([0172] of Pierce). 
          Pierce does not discloses, 
          utilizing a reinforcement learning-based software agent to select one of a plurality of consensus protocol types; and
          a blockchain protocol packet consisting of one of: an application specific data field in a payload portion of the blockchain protocol data packet, and a field in a header portion of the blockchain protocol data packet, that specified the determined one of the plurality of consensus protocol types.
          However, Thomas teaches:
          utilizing a reinforcement learning-based software agent to select one of the plurality of protocol type (By disclosing, a reinforcement learning agent to select an algorithm (See at least paragraph [0042] of Thomas)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Pierce and Lindemann, in view of Thomas to include techniques of selecting the one of the plurality of consensus protocols by a reinforcement learning-based software agent as disclosed by Thomas.  Doing so would result in an improved invention because this would allow software agents executed to take actions to maximize performance of a policy selection, thus improving the functionality of the claimed invention.
         And Drottar teaches:

         a field in a header portion of the blockchain protocol data packet, that specifies the one of the plurality of consensus protocol type (By disclosing, “the packet includes a transaction header and a MAC header”; “the MAC header includes, for example, the following fields: a version field (e.g., version of the protocol, etc.)” (See at least Col 3 lines 6-17, and Col 16 lines 3-12 of Drottar)).         
            It would also have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Pierce, Lindemann, and Thomas, in view of Drottar to include a field in a header portion of the blockchain protocol data packet, that specifies the selected one of the plurality of consensus protocols as disclosed by Drottar.  Doing so would result in an improved invention because this would allow the operation type and destination be identified in the packet, thus the transaction type is easier to be recognized for further processing.

Regarding claim 7, 17, and 27, Pierce also discloses:
          select the one of the plurality of consensus protocols for validating the request to add the transaction to the blockchain based on one or more of: the specified transaction type (By disclosing, “The message management module 116 may determine the transaction type of the transaction requested in a given message” which infers that a transaction type is specified in the message ([0134] of Pierce); “the validation rules for different transaction types (e.g., creation, transfer, and/or destruction/redemption of a digital asset) may be different” ([0034] of Pierce); the validation rules are used as a protocol to validate and add new transactions to the blockchain ([0034]-[0045] of Pierce); “Static and dynamic validation rules derived from data in the blockchain may be stored in the memory 320 in the data structure 306 or in a datastore in the validation processor 314” ([0109] of Pierce); and “the blockchain client identifies in data stored in a plurality of blocks of the blockchain, one more rules for validation of the transaction” ([0197] of Pierce)).
          Pierce does not disclose:
          wherein the reinforcement learning-based software agent selects the one of the plurality of consensus protocols.
          Thomas, however, teaches:
          wherein the reinforcement learning-based software agent selects the one of the plurality of protocols (By disclosing, a reinforcement learning agent to select an algorithm (See at least paragraph [0042] of Thomas)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of selecting one of a plurality of consensus protocols for validating the request to add the new block to the blockchain based on the specified transaction type in view of Thomas to include techniques of selecting the one of a plurality of consensus protocols by a reinforcement learning-based software agent.  Doing so would result in an improved invention because this would allow software agents executed to take actions to maximize performance of a policy selection, thus improving the functionality of the claimed invention.

Regarding claim 8, 18, and 28, Pierce also discloses:
          wherein adding the transaction to the blockchain when consensus is reached comprises validating the request when consensus is reached among participating nodes of a plurality of nodes in the peer-to-peer network according to the consensus protocol determined by the DLT host (By disclosing, “A peer-to-peer network of nodes, each previously programmed with a set of validation rules, relay the transactions, often after validating the transactions”  (paragraph [0036] of Pierce); and “Each node of the network receives the transaction and executes the rules implemented by the Bitcoin blockchain software to validate the transaction, …, if validated, record it in the blockchain database” (paragraph [0007] of Pierce); and “Each of these proofs are attempts to prevent a double spending situation and allow for consensus of the blockchain” (paragraph [0158] of Pierce)).
Pierce does not expressly disclose:
          communicating the consensus protocol to the nodes in the consortium.               
           However, Lindemann teaches:
           communicating the consensus protocol to the nodes in the consortium (By disclosing, “an authenticator on a client device to securely store one or more private keys, at least one of the private keys usable to authenticate a block of a blockchain” which means the client device is a node in a blockchain network (Claim 1 of Lindemann); “in response to the user of the client device 1700 attempting to enter into a transaction with the relying party [(DLT host)] website or other online service 2346, the adaptive authentication policy engine 2345 may identify a set of one or more interaction classes 2327 and associated authentication rules 2326 which are applicable. It may then apply these rules via communication with an adaptive authentication policy module 2350 on the client device 1700” ([0244] and Fig. 23 of Lindemann); “At 2403, one or more rules associated with the category of transaction are identified. Returning to the above example, if the transaction is categorized as a “high value transaction” then a rule associated with this transaction type may be selected. At 2404, …, information is sent to the client indicating the authentication requirements to complete the transaction. As discussed above, this may involve identifying …, or merely indicating the particular rule which needs to be implemented (e.g., if the client maintains local copies of the rules)” ([0253] and Fig. 24 of Lindemann); and “at 2405 a set of one or more authentication techniques are selected based on the requirements specified via the rule(s) …. If authentication is successful, determined at 2406, then the transaction is permitted at 2407” ([0254] and Fig. 24 of Lindemann)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of determining a consensus protocol by the DLT host, in view of Lindemann to include techniques of communicating the consensus protocol to the nodes in the consortium. Doing so would result in an improved invention because this would allow all the nodes to use a same consensus protocol to validate the transaction, thus improving the accuracy of the validation. 
Claims 9, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 20190028276), in view of Lindemann (US 20190164156), further in view of Thomas et al. (US 20160148251), Drottar et al. (US 6333929), Garagiola et al. (US 20190149325), and Zhu (CN 107124403).
Regarding claim 9, 19, and 29, the combination of Pierce, Lindemann, Thomas, and Drottar discloses all the limitations in claim 8, 18, and 28. 
          Pierce does not disclose, but Garagiola, however, discloses:
          selecting the nodes in the peer-to-peer network to participate in the consensus protocol type according to one of: 
          a plurality of rules (By disclosing, the selected authorized nodes will be the ones to participate in the consensus while the other nodes behave as peers; “[t]he smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage” (See at least paragraph [0038] and [0031] of Garagiola)), and 
           a reinforcement learning-based software agent.
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of determining a consensus protocol by the DLT host and communicating the determined consensus protocol to the nodes in the consortium, in view of Garagiola to include techniques of selecting the nodes in the peer-to-peer network to participate in the consensus protocol type according to a plurality of rules.  Doing so would allow different subset of nodes to participate in different kinds of performance.
          Pierce does not disclose, but Zhu, however, discloses:
          the factors for node participation in consensus including one or more of: (i) computing resources of the nodes, (ii) a stake of the nodes in the consensus protocol, (iii) node domain knowledge, (iv) domain knowledge location in relation to the blockchain, (v) historical node performance in the selected consensus protocol, and (vi) properties of the new block to be added to the blockchain (By disclosing, selecting one subset of nodes from candidate nodes based on the network performance of the nodes, and/or the history records of the nodes ([0016], [0017] of the original document of Zhu)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of selecting the nodes to participate in the consensus, in view of Zhu to include techniques of the factors for node participation in consensus including one or more of: (i) computing resources of the nodes, (ii) a stake of the nodes in the consensus protocol, (iii) node domain knowledge, (iv) domain knowledge location in relation to the blockchain, (v) historical node performance in the selected consensus protocol, and (vi) properties of the new block to be added to the blockchain. Doing so would result in an improved invention because this would allow the most appropriate nodes to be selected to perform the function based on the unique features/requirements of each consensus protocol, thus improving the computing efficiency of the claimed invention.  

Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 20190028276), in view of Lindemann (US 20190164156), and further in view of Ligatti (US 20180262505).
Regarding claim 10, 20, and 30, Pierce discloses:
          nodes in the consortium vote to add the transaction to the blockchain (By disclosing, “This methodology is common across many forms of blockchain technology. Different protocols may differ in their technical protocols, the methods used to determine which entity may add the next block, e.g. proof-of-work, proof-of-stake, Practical Byzantine Fault Tolerance, etc. The proposed system described herein is generally applicable to all such blockchain technologies.” ([0041] of Pierce)).
          Pierce does not disclose, but Ligatti, however, discloses:
          receiving at the DLT host from the voters, a weighted vote, responsive to the request (By disclosing, “the authentication votes may be weighted based upon particular characteristics of the users” ([0041] of Ligatti); and “the authenticator computing device may sum the total of all the authentication votes received and if the sum is above a predetermined threshold value, the authenticator computing device may grant access to the requesting user” ([0041] of Ligatti)); and 
         validating the request when a sum of the received weighted votes exceeds a threshold (By disclosing, “the authenticator computing device may sum the total of all the authentication votes received and if the sum is above a predetermined threshold value, the authenticator computing device may grant access to the requesting user” ([0041] of Ligatti)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of the nodes vote to add the transaction to the blockchain, in view of Ligatti to include techniques of receiving at the DLT host from the voters, a weighted vote, responsive to the request; and validating the request when a sum of the received weighted votes exceeds a threshold.  Doing so would result in an improved invention because this would allow top-tier users' votes be more heavily than those of the lower-tier users.









                                       Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
	
                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170200157 to Bergeon for disclosing processing transactions based on transaction type.
US 20170132625 to Kennedy for disclosing identifying an authentication rule based on transaction type to apply to transaction data for scoring the transaction data to validate the transaction and add the transaction to a blockchain.
US 20190386834 to Furukawa for disclosing determining a verification policy based on a transaction type to verify the transaction.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUAN ZHANG/Examiner, Art Unit 3685    
/JAY HUANG/Primary Examiner, Art Unit 3619